BAKER, Circuit Judge (concurring).
Joining in the judgment of affirmance, and agreeing in substance with the reasons just now announced, I desire to consider further only one feature of the case.
If I were to concede that the interpretation is incorrect which says that “prosecutions begun” is an elliptical expression, that the ellipsis might have been filled by intersetting “which have already been,” or “which may hereafter be,” or “which have already been and may hereafter be,” and that, in the absence of an expressed choice by Congress between the narrower, it is fair for the courts to assume that the broader, which includes both, was intended; and if I were further to concede that it is right (the object of all interpretation being to ascertain the legislative will) to apply the common-law canon of construction, which gives to the repeal of a penal statute the effect of forgiving the unconvicted, to a situation where Congress did not say that “the importation of women for the purposes of prostitution” shall no longer be an offense, but declared that hereafter “to import or to attempt to import women, or girls, for the purposes of prostitution,” shall be an offense, nevertheless I should be unable to agree to the prisoners’ discharge.
Rev. St. § 13 [U. S. Comp. St. 1901, p. 6], enacted in 1871 (Act Feb. 25, 1871, c. 71, 16 Stat. 432), provides that:
“The repeal of any statute shall not have the effect to release or extinguish any penalty, forfeiture, or liability incurred under such statute, unless the repealing act shall so expressly provide; and such statute shall be treated as still remaining in force for the purpose of sustaining any proper action or prosecution for the enforcement of such penalty, forfeiture, or liability.”
*206Of course, one legislative body cannot tie the hands of its successors with respect to either subject-matter or method of subsequent legislation. But section 13, as I view it, evinces no such attempt. The Congress of 1871 was not addressing itself particularly to succeeding Congresses, but particularly to the courts. The courts are commanded by section 13 to treat a repealed statute as still remaining in force for punishment of violations thereof unless the courts shall find that the repealing act “expressly provides” that such repealed act shall not sustain any prosecution for its violation. The case of United States v. Reisinger, 128 U. S. 398, 9 Sup. Ct. 99, 32 L. Ed. 480, readily distinguishable from the present case in its facts, is useful here only as showing the Supreme Court’s recognition (1) of what the common-law rule of construction was; (2) of the right of Congress to legislate upon the subject-matter of rules of construction; and (3) of the fact that Congress by the enactment of section 13 abrogated the common-law canon of interpretation, hereinabove stated, respecting the effect of a repeal.
If section 13 is in force in its entirety, it is the court’s duty to apply the rule of interpretation therein laid down, and to treat the penal statute of 1875 as being alive for the purpose of sustaining every proper prosecution for the enforcement of its penalties, unless the amendatory and enlarging act of 1903 be found to contain an express provision for the forgiveness of the unconvicted. There is no pretense that the act of 1903 expressly so provides.
If section 13 is in force in its entirety, an argument along this line: The act of 1875 was superseded by the act of 1903; the effect of the supersession was to exempt all unconvicted violators of the act of 1875 from punishment unless Congress has provided for their prosecution; Congress in the act of 1903 has only provided that unconvicted violators against whom prosecutions were begun before March 3, 1903, may be punished; therefore unconvicted violators against whom prosecutions were begun after March 3, 1903, shall go free — is false, I think, because its keystone is the abrogated common-law rule of construction.
Has section 13 been repealed in whole or in part? That section furnished a complete enactment respecting one method of interpretation. Subsequent Congresses were left at liberty to legislate on that subject, as on every other within their constitutional right, and in any manner they might choose. They could amend or repeal the previous legislation. They could repeal it expressly or by implication, in whole or in part. No claim is made of an express repeal. No claim is made of a general repeal by implication. An argument is advanced, as I understand it, that section 13, has been partially repealed by implication (but only in its relation to the penal acts of 1875 and 1903) in this way: Section 13, in its application to the acts in question, provides that unconvicted violators of the act of 1875, against whom prosecutions were begun before March 3, 1903, may be punished, and also that unconvicted violators of the act of 1875 against whom prosecutions were begun since March 3, 1903, may be punished; the act of 1903 provides that unconvicted violators of the act of 1875 against whom prosecutions were begun before March 3, 1903, may be punished, but is silent respecting the fate of those unconvicted violators of the act *207of 1875 against whom prosecutions had not been begun by March 3, 1903; therefore that part of the general law embodied in section 13 which by its terms would be applicable to the unconvicted violators of the act of 1875 against whom indictments were returned after March 3, 1903, has been impliedly repealed. And the maxim, “Expressio unius est exclusio alterius,” is invoked as clinching the argument. It strikes me as a queer doctrine that silence should accomplish a repeal. It seems to me that, instead of adverting to the maxim quoted, which may properly be applied where one must choose between alternatives, attention should be given to those principles which declare that repeals by implication are not favored, that new legislation does not supersede the old by implication unless the new covers the whole subject of the old, and that the new may reaffirm (though reaffirmation is a needless work), amend, or supplant parts of the old without affecting the force and validity of those parts concerning which the new is silent. It is a forced and perverted interpretation, I think, which attributes to the Congress of 1903 the deliberate intention to pardon these offenders.